Citation Nr: 0740831	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  06-16 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to an extension of a temporary total rating 
beyond August 31, 2005, under the provisions of 38 C.F.R. 
§ 4.30.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to May 
1973 and from November 1974 to May 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions by the RO in Columbia, South 
Carolina.

In a statement dated in April 2007, the veteran indicated 
that he was seeking an increased rating for the service-
connected disability of his right knee.  Inasmuch as it does 
not appear that any action has been taken on that claim, it 
is referred to the RO for further action, as appropriate.


FINDINGS OF FACT

1.  Service connection has been in effect for a right knee 
disability since June 1992.

2.  In August 2004, the veteran underwent a surgical 
procedure for treatment of his service-connected right knee 
disability.

3.  In September 2004, the veteran underwent a revision of 
the August 2004 procedure.

4.  The veteran was not able to return to work through at 
least September 2005.


CONCLUSION OF LAW

The criteria for an extension of a temporary total 
convalescent rating through September 30, 2005 have been met; 
an extension beyond that date is precluded by law.  38 C.F.R. 
§ 4.30 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A temporary total convalescent rating may be assigned when 
treatment for a service-connected disability results in 
surgery necessitating at least one month of convalescence, or 
where surgery results in severe postoperative residuals, or 
where treatment results in immobilization by cast, without 
surgery, of one major joint or more.  38 C.F.R. § 4.30 
(2007).

In the present case, service connection has been in effect 
for a right knee disability since June 1992.  Through a 
series of decisions beginning in August 2004, the RO has 
granted the veteran a temporary total rating under 38 C.F.R. 
§ 4.30 through August 31, 2005, based on surgery performed on 
his right knee in August 2004.  On appeal, the veteran seeks 
a further extension of the rating.

Title 38 C.F.R. § 4.30 provides that a temporary total rating 
may be assigned for a period of 1, 2, or 3 months from the 
first day of the month following hospital discharge or 
outpatient release.  Extensions of 1, 2, or 3 months beyond 
the initial 3 months may be granted under the provisions of 
38 C.F.R. § 4.30(a)(1), (2), or (3), and further extensions 
of 1 or more months, up to 6 months, may be made under the 
provisions of 38 C.F.R. § 4.30(a)(2) or (3) (e.g., where 
there are severe postoperative residuals).  38 C.F.R. § 
4.30(b).  Thus, the total rating may be in effect for no more 
than one year.

It appears that the RO relied on the one-year maximum set 
forth in § 4.30 when it determined that the veteran was not 
entitled to an extension of his temporary total rating beyond 
August 31, 2005 (based on the surgery performed in August 
2004).  However, the record shows that the veteran underwent 
a revision of the August 2004 procedure in September 2004.  
In the Board's view, the September 2004 revision provides a 
separate basis of entitlement under 38 C.F.R. § 4.30.  
Accordingly, and because statements from the veteran's VA 
orthopedist indicate that the veteran was not able to return 
to work through at least September 2005 (and, indeed, that he 
was going to need a total knee replacement), the Board finds 
that the criteria for a further extension of the veteran's 
temporary total convalescent rating, through September 30, 
2005, have been met.

No further extension can be granted, however.  As noted 
above, the provisions of 38 C.F.R. § 4.30 do not provide for 
the assignment of a temporary total rating for more than 12 
months following hospital discharge or outpatient release.  
An extension beyond that period is precluded by law.

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007)).  
Here, the Board is granting the veteran the maximum benefit 
available under the law, based on undisputed facts.  To the 
extent the veteran is seeking a greater benefit, the Board 
notes that the VA General Counsel has held that the notice 
and duty to assist provisions of the VCAA are inapplicable 
where, as here, undisputed facts render a claimant ineligible 
for the benefit claimed and further factual development could 
not lead to an award.  VAOPGCPREC 5-2004 (June 23, 2004).


ORDER

The veteran's temporary total convalescent rating is extended 
through September 30, 2005, subject to the law and 
regulations governing the award of monetary benefits.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


